Citation Nr: 1701733	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  08-00 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach disorder, to include ulcers. 

4.  Entitlement to a compensable rating for a slight tear of the right lateral meniscus prior to December 5, 2015, and in excess of 10 percent on and after December 5, 2015. 

5.  Entitlement to an initial compensable rating for a left knee strain prior to September 27, 2008, and in excess of 10 percent on and after September 27, 2008. 

6.  Entitlement to an initial rating in excess of 10 percent for a limitation of flexion of the right knee. 

7.  Entitlement to an initial compensable rating for residuals of Lyme disease. 


REPRESENTATION

Veteran represented by:	Non-Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to March 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran's claims have been previously before the Board in December 2009, in January 2011 and in November 2012.  In January 2011, the Board determined that new and material evidence had been received by VA to permit reopening of previously denied claims for service connection for Lyme disease, an eye disorder, and a left knee disorder and that a grant of service connection for residuals of Lyme disease was in order based on that reopened claim.  

The AMC, by rating action in May 2012, granted service connection for left knee strain and limitation of flexion of the right knee and implemented the Board's prior grant of service connection for residuals of Lyme disease, with assignment of a 0 percent evaluation therefor, effective from June 2005.  The Veteran, through his representative in his October 2012 informal hearing presentation formally, disagreed with the ratings assigned for each of the disorders subject to initial rating in May 2012.  The Board remanded those issues to the RO via the AMC for issuance of a statement of the case as to each, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).

The Board remanded the Veteran's claims on the title page herein as well as additional claims for service connection for arthritis of the back and hips in November 2012.  In July 2016, the Agency of Original Jurisdiction granted the Veteran's claims for service connection for arthritis of the back and hips.  Thus, the Board no longer has jurisdiction over such issues and they will not be contemplated herein.

The issues of entitlement to service connection for an eye disorder and hypertension; entitlement to a compensable rating for a slight tear of the right lateral meniscus prior to December 5, 2015, and in excess of 10 percent on and after December 5, 2015; entitlement to an initial compensable rating for a left knee strain prior to September 27, 2008, and in excess of 10 percent on and after September 27, 2008; entitlement to an initial rating in excess of 10 percent for a limitation of flexion of the right knee; and entitlement to an initial compensable rating for residuals of Lyme disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO denied service connection for a stomach disorder.

2.  The additional evidence received since the March 2003 rating decision denying the Veteran's application of service connection for a stomach disorder does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A March 2003 rating decision denying service connection for a stomach disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2015).

2.  Additional evidence received since the March 2003 rating decision is not new and material; the claim of service connection for a stomach disorder is not reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

 In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

 VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the Veteran was sent a letter in June 2005 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The Board has reviewed such the Veteran's statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the issues on appeal. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Application to Reopen

The Veteran submitted his initial claim for service connection for a stomach condition in July 2001.  The Veteran's claim was denied in March 2003. 

The Veteran submitted a new claim in June 2005.  His claim was developed and service connection for a stomach condition was denied in February 2006.  The Veteran appealed to the Board. 

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104 (b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence is defined as that not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363   (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The RO denied service connection for a stomach disorder, variously diagnosed, in March 2003.  The Board noted that there was no evidence of a stomach disorder in service and no indication or evidence that the variously diagnosed current stomach disorders were related to service.

The evidence of record at the time of the March 2003 decision included service records, post-service treatment records and the Veteran's statements.

The pertinent evidence added to the record since the March 2003 rating decision consists of additional private and VA post-service treatment records, hearing testimony, as well as the Veteran's submitted contentions. 

The objective evidence received since the final rating decision does not indicate that the Veteran has a stomach disorder which is related to military service.  Indeed, none of the evidence received since the last final denial contains competent opinions of etiology of any stomach disorder.  Moreover, the newly received evidence also fails to demonstrate an onset of stomach problems more proximate to service, such as to indicate a history of continuous symptomatology.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received and the claim for service connection for a stomach disorder is not reopened.



ORDER

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for a stomach disorder, to include ulcers, is denied.


REMAND

A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123. 

Initially, the Board notes that the Veteran perfected appeals, since the prior remand, for the issues of increased ratings for Lyme disease, limitation of flexion of the right knee, and left knee strain.  In the January 2014 VA Form 9, the Veteran elected a videoconference hearing concerning these issues.  Such must be provided on remand.

Concerning the Veteran's claim for entitlement to service connection for hypertension, the VA examination report dated September 2016 provided an opinion concerning direct service connection and aggravation, but not concerning service-connection on a secondary basis.  Thus, an additional opinion must be obtained.

The Veteran was afforded a September 2016 VA examination concerning his claim for entitlement to service connection for an eye disability.  The examiner indicated that, if the Veteran had glaucoma, it would be related to service.  However, the Veteran did not have elevated intraocular pressures and there was no clinical evidence of glaucoma.  VA treatment records indicate that the Veteran has been diagnosed with Blepharitis, Cataracts, and Vitreous Floaters.  The AOJ must obtain an additional opinion to determine if the Veteran has any eye disability, with consideration of all eye disabilities of record, related to service or any service-connected disability.

The Board notes that the Veteran's claims for increased ratings for a right knee lateral meniscus tear is inextricably intertwined with his claim for an increased rating for limitation of flexion of the right knee and thus further adjudication of this issue is deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Apparently, the Veteran's VA treatment records for all disabilities were last associated with the claims file in July 2016.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a videoconference hearing with regard to the issues of increased ratings for Lyme disease, limitation of flexion of the right knee, and left knee strain.

2.  Obtain all pertinent VA medical treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

3.  Thereafter, return the September 2016 VA medical eye examination report to the examiner for the preparation of an addendum to the earlier report.  Provide the examiner with the Veteran's claims folder and request that the examiner indicate in his/her addendum whether in fact the claims folder was actually made available and reviewed. 

The VA eye examiner is asked to address the following, providing a complete rationale for each opinion provided:

Is it at least as likely as not that any existing disorder of either eye originated during the Veteran's period of active duty from February 1991 to March 1994 and/or was directly caused or aggravated by any service-connected disabilities?  The examiner must consider all eye disabilities of record, to include but not limited to Blepharitis, Cataracts, and Vitreous Floaters.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation or aggravation as to find against any such matter.  More likely and as likely support the claim; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Return the September 2016 VA hypertension examination report to that VA examiner for clarification of the earlier offered opinion.  Provide that examiner with the Veteran's claims folder and request that the examiner indicate in his/her addendum whether in fact the claims folder was actually made available and reviewed.

The VA examiner is asked is asked to address the following, providing a complete rationale for each opinion provided:

Is it at least as likely as not that any hypertension originated during the Veteran's period of active duty from February 1991 to March 1994 or within the one-year period immediately after service separation in March 1994, and/or was directly caused or aggravated by any service-connected disabilities?

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation or aggravation as to find against any such matter.  More likely and as likely support the claim; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Lastly, readjudicate the issues on appeal and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


